Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CHISHOLM, BIERWOLF & NILSON Certified Public Accountants A Limited Liability 533 W. 2600 S., Suite 250 Office (801) 292-8756 Partnership Bountiful, Utah 84010 Fax (801) 292-8809 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the use of our report dated September 4, 2008, with respect to the financial statements included in the filing of the Registration Statement (Form 10) of Alaska Pacific Energy Corp. for the fiscal year ended January 31, 2008 and 2007. /s/ CHISHOLM, BIERWOLF & NILSON Chisholm, Bierwolf & Nilson, LLC Bountiful, UT March 18, 2009 1
